                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

UNITED STATES OF AMERICA                  CASE NO. 6:18-CR-00067-01

VERSUS                                    JUDGE DRELL

JACOB GLEN COLLETT (01)                   MAGISTRATE JUDGE HANNA

                           MEMORANDUM ORDER

      Before the Court is a pro se motion in which the defendant, Jacob Collett seeks

to file an out of time appeal. (Rec. Doc. 39). The Government filed a response. (Rec.

Doc. 45). The Motion was referred to the undersigned magistrate judge for review,

report, and recommendation in accordance with the provisions of 28 U.S.C. §636

and the standing orders of this Court.

      Defendant pled guilty to Count 1 of Conspiracy to Possess with Intent to

Distribute a Controlled Substance and Count 2 of Possession of Firearm and

Ammunition by a Prohibited Person. (Rec. Doc. 19). On August 13, 2018, the Court

sentenced him to 151 months imprisonment on Count 1, and 120 months

imprisonment on Count 2, with credit for time served, to run concurrently, to be

followed by a period of supervised release and special assessment. (Rec. Doc. 34).

He was represented during these proceedings by retained counsel, James K.

Piccione. Mr. Piccione withdrew on August 5, 2019. (Rec. Doc. 43-44).



                                         -1-
      On February 7, 2019, before Mr. Piccione withdrew, Defendant, proceeding

pro se, filed an unentitled motion requesting permission for an “out of time appeal.”

(Rec. Doc. 39). Defendant asserted that following his sentencing on August 13,

2018, he attempted to contact Mr. Piccione with phone calls and letters, but that he

was unable to make contact. He further expressed his dissatisfaction with Mr.

Piccione’s representation. The Government filed a Response in Opposition to

Defendant’s Motion in which it argued that the Court lacks authority to grant an out

of time appeal filed over 44 days after the sentencing. The Government did not

address Defendant’s apparent ineffective assistance of counsel claims.

      The failure to file a requested notice of appeal is per se ineffective assistance

of counsel. United States v. Tapp, 491 F.3d 263, 265 (5th Cir.2007). See also United

States v. Rivas, 450 Fed.Appx. 420 (5th Cir.2011) (wherein the court held that

defense counsel’s failure to inform the defendant of appeal procedure or time limits

for appeal and failure to timely respond to the defendant’s communications

regarding appeal, under the particular facts of that case, constituted ineffective

assistance of counsel). It is unclear whether Defendant ever instructed Mr. Piccione

to file a notice of appeal. Further, Mr. Piccione should be given the opportunity to

respond to Defendant’s claims. Therefore, having reviewed Defendant’s Motion and

the Government’s Response, the Court finds that the parties have not submitted




                                         -2-
sufficient information to enable the Court to rule on Defendant’s Motion.

Accordingly,

      IT IS ORDERED that counsel be appointed to represent Defendant regarding

his Motion for Out of Time Appeal. Appointed counsel shall then contact counsel

for the Government, Mr. Piccione, and the Court to set a hearing on Defendant’s

Motion, at which Mr. Piccione shall appear to address Defendant’s contentions.

      THUS DONE in Chambers, Lafayette, Louisiana on this 18th day of

September, 2019.

                                     ______________________________
                                     PATRICK J. HANNA
                                     UNITED STATES MAGISTRATE JUDGE




                                       -3-
